BY 'I'HHl COURT. Admitting, then, that the other wages mentioned in the bond are still due, yet more has been expended on account of this vessel than is secured by the deed in question. There has been no fraud or collusion, the lien is just and legal, and as no other court can do complete justice by a proceeding in rem, I am of opinion that this suit must be retained and the vessel considered as liable for the amount of this bond.
This case was assimilated to Hopkinson, 163; but there, the bond was given to persons who never advanced a shilling for the vessel’s use. The consignees of the ship, who could not take a bottomry bond payable to themselves, procured one to be made to a third person, who could not have any legal lien, inasmuch as he nad incurred no risque. On account of this collusion, that suit was dismissed.